Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging 15 administrative determinations, including two disciplinary determinations and 13 grievances. Supreme Court granted respondent’s motion to sever the proceedings into separate claims and, finding an issue of substantial evidence in the matter before us, transferred the instant proceeding to this Court.
Initially, given the obvious confusion and lack of common questions of law and fact among individual claims, we find no clear abuse of discretion in Supreme Court’s decision to sever the claims and consider the determinations separately (see CPLR 407; see also Matter of Abreu v Parrish, 101 AD3d 1184, 1184 [2012]). Turning to the merits, we are unpersuaded by petitioner’s contention that the misbehavior report was not sufficiently detailed in order to apprise him of the charges and precluded him from preparing an adequate defense (see Matter of Walker v Fischer, 107 AD3d 1273, 1273 [2013]). Furthermore, the misbehavior report and testimony at the hearing provide substantial evidence to support the determination finding petitioner guilty of violent conduct, creating a disturbance, interfering with an employee, failing to comply with a movement regulation, failing to produce his identification card, mess hall seating violation and disobeying a direct order. We are unpersuaded by petitioner’s contention that he was denied documentary evidence, as the record establishes that no videotape of the incident existed (see Matter of Hayes v Fischer, 78 AD3d 1396, 1397 [2010]).
*1020Petitioner’s remaining contentions have been reviewed and found to be without merit.
Rose, J.E, McCarthy, Spain and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.